Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, rendered December 9, 1960, convicting him, after trial, of assault in the third degree, and sentencing him to a term of six months in the Workhouse. Defendant is presently serving such term. Judgment reversed on the law and the facts, information dismissed and defendant discharged from custody. In our opinion, defendant’s guilt was not established beyond a reasonable doubt. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.